Exhibit 10.1
Global Settlement Agreement
     This Global Settlement Agreement (the “Agreement”) is executed between and
among Federal Signal Corporation (“Federal Signal”) and the law firm of Cappelli
Mustin LLC, including each individual attorney within Cappelli Mustin (“the
Firm”) on behalf of all of the Claimants the Firm represents (hereinafter
collectively referred to as “the Parties”). The premises of this Agreement are
as follows:

  A.   The Firm represents eleven hundred and twenty-five (1125) firefighters
(“Claimants”) who have asserted personal injury claims against Federal Signal
(“Claims”). These Claimants allege, among other things, that Federal Signal
manufactured an audible warning device (i.e., a siren) used on Fire Department
vehicles, and that this product (the “Product”) caused them to suffer physical
damage and a loss of hearing (the “Injuries”). Three hundred and eight (308) of
these Claimants have filed lawsuits against Federal Signal in the Circuit Court
of Cook County, Illinois, County Department, Law Division, and six (6) Claimants
have filed lawsuits against Federal Signal in the Court of Common Pleas in
Philadelphia County, Pennsylvania, First Judicial District (hereinafter
collectively referred to as “Lawsuits”).     B.   This Agreement is binding and
applicable to the Firm, including its predecessors, successors, all individual
attorneys who are part of the Firm as of the date of this Agreement, including
but not limited to Joseph Cappelli, Mark Mustin, and Shawn Sassaman, and any
attorneys who may join Cappelli Mustin in the future, as well

 



--------------------------------------------------------------------------------



 



      as Federal Signal’s various parent companies, principals, affiliates,
subsidiaries, owners, officers, agents, employees, attorneys, and spouses, and
(as to each of the foregoing) their heirs, assigns, and successors.

  C.   Federal Signal generally denies the allegations made in these Claims and
Lawsuits and denies that its Product caused any Injuries to Claimants.
Nonetheless, to avoid the expense and uncertainty of further litigation, Federal
Signal and the Firm, on behalf of the Claimants it represents, wish to execute
this Agreement and agree as follows:

Terms and Conditions Regarding Payment of Settlement Funds

  D.   Federal Signal agrees to pay a total amount of Three Million, Eight
Hundred Thousand ($3,800,000) to settle the Claims and Lawsuits, subject to the
following terms, conditions, and procedures:

  1.   This settlement amount includes payments to Claimants, as well as any and
all costs, fees, and other expenses incurred by the Firm in connection with its
representation of Claimants. Based on guidelines discussed between the parties,
including guidelines proposed by the Court in Cook County, the Firm shall
distribute settlement proceeds to the Claimants based on the merits of each
individual Claim. The Firm acknowledges and agrees that these guidelines
represent reasonable good faith evaluations of the Claims and shall comply with
all applicable laws and professional obligations in distributing settlement
proceeds.

 



--------------------------------------------------------------------------------



 



  2.   Each Claimant who agrees to settle their Claims signs a release in a form
acceptable to Federal Signal (hereinafter “Release”), the form of which is
attached to this Agreement.     3.   Each Claimant who agrees to settlement and
who is a plaintiff in the Lawsuits dismisses their Lawsuit, with prejudice.    
4.   Within 90 days following the execution of this Agreement, at least 93% of
the Claimants identified in Appendix A shall agree to settle their Claims, sign
a Release, and provide the signed Release to Federal Signal. These Claimants
comprise all of those Claimants who, based upon the screening audiogram provided
to Federal Signal by the Firm, have hearing loss measured at or greater than 25
dB at any one of the three frequencies of 3 kHz, 4 kHz, or 6 kHz. If less than
the 93% of these Claimants do not agree to settle their Claims and provide a
signed Release to Federal Signal, this Agreement shall be null and void.     5.
  If all the conditions specified in paragraphs 1, 2, 3, and 4 are met, and less
than 100% of the 1125 Claimants agree to settle their claims and sign a Release,
the total amount paid by Federal Signal shall be reduced by the percentage of
Claimants who do not agree to this settlement. For illustrative purposes, if 1%
of the total number of Claimants does not agree to settle their claims and sign
a Release, the total amount paid by Federal Signal would be reduced by 1% of
$3,800,000 or $38,000.     6.   The Firm shall withdraw from representing any
Claimants who do not agree to settle their Claims and sign a Release, including
Claimants who have filed

 



--------------------------------------------------------------------------------



 



      Lawsuits. The Firm shall send to Federal Signal a copy of the actual
letter it sends to each of these Claimants, confirming to the Claimant that the
Firm no longer represents the Claimant.

  7.   If requested by Federal Signal, the Firm agrees to issue a public
statement commenting on the settlement. The language of such statement must be
acceptable to Federal Signal. The Firm agrees that any such statement as
described in this paragraph will be its sole public commentary on the
settlement, as well as the Claims, Lawsuits, Product, and Injuries. The Firm
agrees that Federal Signal may include this statement in any public
announcements it may make regarding the settlement. The Firm otherwise agrees to
maintain the confidentiality of all matters regarding this settlement.     8.  
Within 90 days after execution of this Global Settlement Agreement or no later
than the date that the last Release is delivered to Federal Signal, whichever is
later, the Firm shall return to Federal Signal all Federal Signal documents and
Federal Signal electronic information in its possession that it has obtained in
this litigation, regardless of how it obtained the documents or electronic
information. Alternatively, the firm may certify in writing that it has
destroyed, deleted, erased, or otherwise permanently discarded all Federal
Signal documents and electronic information by identifying the documents it is
destroying by document type and Bates number or by electronic file name for
information that is only maintained in electronic form. Any documents or
electronic information that was marked Confidential or subject to heightened

 



--------------------------------------------------------------------------------



 



      protection shall be shredded or disposed of in a secure fashion so as to
maintain the confidentiality of any such document or electronic information..

  9.   Federal Signal shall not issue any payment until conditions set forth in
paragraphs described in paragraphs 1 through 8 have been satisfied. Once all of
these conditions have been satisfied, Federal Signal shall pay to the Firm the
amount specified in this Agreement and the Firm shall assume all responsibility
and liability for distributing settlement proceeds to individual Claimants.    
10.   No modification or amendment to any of the dates set forth in any of the
preceding paragraphs shall be valid unless made in writing and agreed to by the
Parties.     11.   The Firm agrees that it will not offer consulting services to
any current or future attorneys who assert, or who are contemplating assertion
of, claims or lawsuits against Federal Signal involving the Product or Injuries.
Notwithstanding the foregoing, this Agreement shall not be construed to prevent
the Firm from complying with any and all ethical obligations it may have under
applicable laws, regulations, and professional standards.     12.   In the event
that any Claimant who has agreed to settle their Claim and has executed a
Release thereafter files a Lawsuit or otherwise seeks to negate, void, or avoid
this Release for any reason, the Firm agrees to indemnify and hold Federal
Signal harmless in connection with any such claim, lawsuit, or action asserted
by any such Claimant.



 



--------------------------------------------------------------------------------



 



  13.   The Firm shall use its best efforts to assist Claimants in complying
with any obligations set forth in the Release, including but not limited to
providing information to Federal Signal in connection with any reporting
obligations it may have regarding potential Medicare liens or set asides, as
well as dismissals of Lawsuits.

Other Terms and Conditions

  E.   Should Federal Signal or Claimant be required to participate in
litigation to enforce any portion of this Agreement, the Parties agree that the
losing party shall pay reasonable attorneys’ fees and costs to the prevailing
party. The Parties further agree and acknowledge that the breach of any term of
this Agreement would cause irreparable injury and that specific performance and
injunctive relief are appropriate means of relief (among others) for enforcing
this Agreement.     F.   The Parties agree that this Agreement was not drafted
by any particular party, but was drafted jointly by both Parties and no Party
shall be able to argue that the other Party is responsible for the drafting of
the Agreement. In interpreting or construing this agreement, no rule of
construction shall be employed that strictly construes the Agreement against
either Party     G.   This Agreement shall not be modified or amended except in
writing, signed by all Parties hereto.     H.   This Agreement may be signed in
counterparts, each of which shall constitute an original and collectively shall
constitute a single agreement, and in pleading or

 



--------------------------------------------------------------------------------



 



      proving any provision of this Agreement it shall not be necessary to
produce more than one such counterpart, or a copy or facsimile thereof.

  I.   The Parties agree that a facsimile, photocopy, or other replicated
signature is sufficient to make this Agreement binding, and no Party is required
to produce or maintain an original signature in order to make this Agreement
enforceable     J.   The parties agree that this Agreement shall be governed by
and construed in accordance with the laws of the state of Illinois. This
Agreement supersedes all prior agreements, negotiations or understandings,
whether written or oral, between the parties. No promise, agreement, statement
or representation not expressed herein has been made to or been relied upon by
the parties and this document of eight (8) pages contains the entire agreement
between the parties.     K.   Each individual that signs below represents that
he or she has authority to to enter into this Agreement and bind his or her
respective party.

AGREED:

                      Federal Signal Corporation       Cappelli Mustin LLC    
 
                   
By:
          By:        
 
                   
 
                   
Its:
          Its:        
 
                   
 
                   
Date:
          Date:        
 
                   

 



--------------------------------------------------------------------------------



 



                      SWORN TO AND SUBSCRIBED       SWORN TO AND SUBSCRIBED    
 
                    before me this           day       before me this
          day     of                     , 2010.       of                     ,
2010.    
 
                                    NOTARY PUBLIC       NOTARY PUBLIC    

 